Citation Nr: 1232634	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  07-24 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), to include entitlement to a rating in excess of 30 percent prior to August 27, 2007, and 70 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1974. 

This matter comes to the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted service connection for panic disorder without agoraphobia and adjustment disorder with mixed anxiety and depressed mood, rated 30 percent, effective March 31, 2004.  An interim May 2011 rating decision granted increased "staged" ratings of 30 percent, effective prior to August 27, 2007, and 70 percent from that date, for the disability, and recharacterized the disorder as PTSD with panic disorder without agoraphobia and adjustment disorder with mixed anxiety and depressed mood.

In April 2012, a Travel Board hearing was held before the undersigned; a transcript of the Veteran's hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).

Specifically, the May 2011 supplemental statement of the case (SSOC) notes that an "electronic review of VA outpatient treatment records, Central Alabama Veterans Healthcare System, Montgomery/Tuskegee dated November 23, 2004 to April 4, 2011, was conducted" and that private treatment records from Dr. Freeman dated from November 22, 2009, to June 24, 2010, had been reviewed.  However, these VA and private treatment records are not available for review because they have not been associated with the Veteran's physical claims file or Virtual VA (VA's electronic data storage system).  Moreover, during his April 2012 Travel Board hearing, the Veteran testified that he is in receipt of ongoing private mental health treatment from Dr. Freeman and D. C. Clark, Ph.D., a clinical psychologist.  VA medical records are constructively of record, and reports of any private treatment are likely to contain pertinent information, and must be secured. 

In addition, a January 2011 letter from a VA Vocational Rehabilitation Counselor includes the conclusion that "it is not feasible for [the Veteran] to succeed in achieving and maintaining suitable employment."  The Veterna's Vocational Rehabilitation file is not associated with the record.  As such evidence is also constructively of record and may contain pertinent information, it must also be secured.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, although the Veteran was afforded VA general medical and Disability Benefits Questionnaire (DBQ) review and PTSD examinations in October 2011, the opinion of the general medical examiner was not based on a review of the claims file and the PTSD examiner did not provide an opinion as to the impact of the Veteran's service-connected mental health disability on his ability to secure and maintain substantially gainful employment.  Moreover, although the PTSD examiner reviewed the Veteran's claims file and "VA computer file," it is unclear whether the Veteran's complete VA and private mental health treatment records were avialable to the examiner for review.  Additionally, the record does not include a medical opinion regarding the level of disability associated with the Veteran's psychiatric disability prior to August 27, 2007.  The rate of progression of an increase in mental health impairment presents questions that may be appropriate for a retrospective medical opinion.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  Accordingly, the Board finds that another examination to assess the severity of the Veteran's service-connected psychiatric disability during the appeal period is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the provider(s) all providers of any treatment or evaluation he has received for psychiatric complaints since his March 2004 original claim for service connection (records of which are not already associated with the claims file), and provide any releases necessary for VA to obtain records of such treatment or evaluation.  Of particular interest are mental health treatment records from Drs. Freemand and Clark.  The RO should obtain the complete clinical records of all such treatment and evaluation from the sources identified by the Veteran.  If any private records are not received, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that such records are received.  The RO should also obtain records of all VA psychiatric treatment the Veteran has received since March 2004.

2.  The RO should secure the Veteran's Vocational Rehabilitation file for association with the record on appeal.

3.  After the development requested above is completed, the RO should also arrange for a psychiatric evaluation of the Veteran to ascertain the severity of his PTSD (including prior to August 27, 2007).  The Veteran's claims file (and any pertinent records in Virtual VA), and the criteria for rating psychiatric disability, must be reviewed by the examiner in conjunction with the examination.  Specifically, the examiner should provide the following: 

a)  Note the presence or absence of each symptom listed in the criteria for psychiatric ratings above 30 percent prior to August 27, 2007.

b)  Note the presence or absence of each symptom listed in the criteria for psychiatric ratings above 70 percent from August 27, 2007.  

c)  Note whether the Veteran was unemployable as a result of his psychiatric disability at any time during the appeal period.  

All opinions are to be accompanied by a clear explanation of rationale, with reference to supporting evidence in the record (as indicated).

4.  The RO should then readjudicate the claim based on all the evidence of record, including all evidence received since the last supplemental statement of the case in May 2011.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond, and the case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


